Opinion filed January 9, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                                No. 11-19-00365-CR
                                   ___________

                  AUSTIN EUGENE HANNA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR50742


                      MEMORANDUM OPINION
      Appellant, Austin Eugene Hanna, has filed an untimely pro se notice of appeal
from a judgment deferring the adjudication of his guilt for the offense of possession
of a controlled substance. Pursuant to the terms of a plea agreement, the trial court
deferred the adjudication of Appellant’s guilt, assessed a fine of $500, placed
Appellant on community supervision for a term of three years, and ordered that
Appellant be confined for up to twenty-four months in a correctional facility and
seventy-five days in jail as a condition of his community supervision. We dismiss
the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence was
imposed on March 29, 2018, and that his pro se notice of appeal was filed in the
district clerk’s office on November 15, 2019. When the appeal was filed in this
court, we notified Appellant that his notice of appeal was not timely and that the trial
court had certified that (1) this was a plea-bargain case in which Appellant had no
right of appeal and (2) Appellant had waived his right of appeal. We requested that
Appellant respond to our letter and show grounds to continue. Appellant has not
filed a response.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the
clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this
court reflect that Appellant’s notice of appeal was filed with the clerk of the trial
court 596 days after the sentence was imposed or suspended in open court. The
notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Moreover, the trial court’s certification reflects that this is plea-bargain
case and that Appellant has no right of appeal. Thus, even if Appellant had timely
perfected an appeal, this appeal would have been prohibited by Rule 25.2 of the
Texas Rules of Appellate Procedure, which provides that an appellate court must
                                           2
dismiss an appeal without further action when there is no certification showing that
the defendant has the right of appeal. TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); see Dears v. State, 154 S.W.3d 610, 613–
14 (Tex. Crim. App. 2005).
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


January 9, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3